 THE EVENING NEWS ASSOCIATIONThe Evening News Association,Owner and Publisherof the Detroit NewsandLocal 10,Detroit Paper& Plate Handlers Union,International PrintingPressmen and Assistants'Union of North America,AFL-CIOandDetroit Newspaper Printing Press-men's UnionNo. 13,International Printing Press-men and Assistants'Unionof North America,AFL-CIOandLocal 12,Detroit Photo-Engrav-ers'Union,InternationalPhoto-Engravers'Union of North America,AFL-CIOandDetroitStereotypers'Union No. 9, International Stereo-typers'and Electrotypers'Union of North Amer-ica,AFL-CIOandDetroitMailers Union #4,InternationalMailersUnionandNewspaperDrivers&Handlers'LocalUnionNo. 372,International Brotherhood of Teamsters,Chauf-feurs,Warehouseman and Helpers of America,Ind.Detroit Newspaper Publishers AssociationandLocal12, Detroit Photo-Engravers Union,InternationalPhoto-Engravers'UnionofNorthAmerica,AFL-CIOandDetroit Stereotypers' Union No. 9InternationalStereotypers'and Electrotypers'Unionof NorthAmerica,AFL-CIOThe EveningNewsAssociation,Owner and Publisherof the DetroitNews;Knight Newspapers, Inc.,Owner and Publisher of the Detroit Free Press;DetroitNewspaper Publishers AssociationandNewspaper Guild of Detroit, American News-paperGuild, AFL-CIOKnight Newspaper,Inc., Owner and Publisher of theDetroit Free PressandDetroit Mailers Union #4,International Mailers UnionDetroit Newspaper Publishers AssociationandLocalNo. 58,InternationalBrotherhood of ElectricalWorkers, AFL-CIOKnight Newspapers,Inc., Owner and Publisher of theDetroit Free Press; The Evening News Association,Owner and Publisher of the Detroit NewsandLocalNo. 58,International Brotherhood of Elec-tricalWorkers, AFL-CIO. Cases 7-CA-3683,3683(2), 3683(3), 3683(4), 3683(5), 3683(6),3683(7),3683(8),3683(9),3695,3695(2),and 3695(3)June29, 1967SUPPLEMENTAL DECISION AND ORDEROn January 15, 1964, the National Labor Rela-tions Board issued its Decision and Order in theabove-entitled proceeding, concluding, on the basisof the findings of fact set forth there and in the Trial1145 NLRB 996.The Board dismissed other allegations of the com-plaint,they are not involved in the case at this point.219Examiner'sDecisionattached thereto, that theRespondent violated Section8(a)(1) and(3) of theNational LaborRelationsAct, as amended, bylocking out certain of its employees.' The Board'sOrder requiredRespondentto cease and desistfrom the unfair labor practices found and to takecertain affirmative action designed to remedy thoseunfair labor practices.While this case was pendingbefore the Sixth Circuit, the Supreme Court handeddown its decision inAmerican Ship Building Com-pany v. N.L.R.B.,380 U.S. 300. The Board movedthe Sixth Circuit to remand the instant case so thattheBoardmight reconsider it in the light ofAmerican Ship,but the court denied the motionand reversed the Board's holding that the lockouthad been unlawful. Subsequently, on January 17,1966, the Supreme Court, pursuant to a petition forcertiorarifiledby the Teamsters, in which theBoard joined to the extent of requesting a remandto the Board, vacated the judgment of the Sixth Cir-cuit and remanded the case to the court of appealswith instructions that the case be remanded to theBoard for further consideration of the impact ofAmerican Ship.The court of appeals on February28, 1966, remanded the case to the Board. On April25, 1966, the Board invited the parties to filefurther briefs. Subsequently, briefs were filed by theGeneralCounsel,byRespondent,andbyNewspaper Drivers & Handlers' Local Union No.372, InternationalBrotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, Ind. A joint brief was also filed by Local 10,Detroit Paper & Plate Handlers Union, Interna-tional Printing Pressmen and Assistants' Union ofNorthAmerica,AFL-CIO,andDetroitNewspaper Printing Pressmen's Union No. 13, In-ternationalPrintingPressmen and Assistants'Union of North America, AFL-CIO.Pursuant to the court's remand, the Board hasreconsidered its Decision and Order.In doing so,the Board has considered the Trial Examiner'sDecision, the exceptions and briefs, the supplemen-talbriefs,and the record as a whole. For thereasonshereinafter set forth, the Board now findsthat Respondent Evening News did not violate Sec-tion 8(a)(1) and (3) by locking out its employees.The relevant facts are as follows:The News, which publishes an afternoon andSunday edition, and the Free Press, whichpublishes a morning and Sunday edition, are theonly large daily newspapers in Detroit. They arealso the only members of the Detroit NewspaperPublishersAssociation,whichhandlesthepublishers' labor relations. Some 14 labororganiza-tions represent employees of one or both papers.Bargainingwith most of the unions had been con-ducted on a multiemployer basis through the As-166 NLRB No. 6 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDsociation. However, for about 20 years, each paperhas bargained separately with the Teamsters as therepresentative of its distribution employees.In October 1961, Teamsters gave notice to theFree Press of its desire to revise its contract expir-ing November 15, 1961. Aftersome17 bargainingsessions,on April 6, 1962, the Teamsters presenteda revised proposal to the Free Press and advisedthat strike action would be recommended to themembership on April 11 if a satisfactory offer wasnot received by that date. On April 11, the FreePress presented its "last best offer." The Teamstersmembers in the Free Press unit rejected the offerand voted to strike; a picket line was set up that af-ternoonand the Free Press suspended publication.In October 1961, the Teamsters also gave noticeto the News of its desire for a revision of its con-tract, also due to expire on November 15, 1961,with that paper. Between October 17 and January11, 1962, the Teamsters and the News held 13 bar-gaining sessions.Negotiations were then suspendeduntilMarch 22, apparently due to the Teamstersdesire to concentrate on negotiations with the FreePress, and notwithstanding the News' expresseddesire that negotiations continue without interrup-tion.The partiesmet again onMarch 22 and theTeamsters agreed to submit revised contractproposal.2 These proposals were submitted to theNews on April 12, the day following the com-mencementof the strike at the Free Press.Before the News received the revised Teamstersproposals, its officials met with officials of the FreePress on April 9 and 10 to discuss what they con-sidered to be their common problem vis-a-vis theTeamsters. The News concluded that of the 18 orso issues remainingbetween the Teamsters and theFree Press, 10 were also of interest to the News inits negotiations with the Teamsters. Of these 10 is-sues,the News considered 3 as being vital in its bar-gaining andurged the Free Presstomaintain itsposition on these under all circumstances. TheNews agreed that if the Teamsters struck the FreePress over its refusal to accede to any of those threedemands, "the News would support the Free Pressand would not publish." The two publishers furtheragreed that "the Union should not be informed thata strike againstone isa strike against both or whatthe position of the News would be in case of a strikeat the FreePress."When Teamsters struck the Free Press on April11, the News also ceased publication. It did notprint or distribute any papers under dateline ofApril 12, 13, or 14, although all of its employees re-ported for work and were paid for those days.Under dateline of Sunday, April 15, the Newspublished a "double-masthead" edition, calledTheDetroit News - The Detroit Free Press,porarily Combined Edition", which was distributedtoNews and Free Press subscribers by the Newsdistributionemployees.When work on the"double-masthead" edition was completed on April15, the News notified some of its employees thatthey should not report for work until further notice,stating that "there was no work available."Meanwhile, on April 13, Teamsters InternationalPresident, James Hoffa telephoned Association Ex-ecutive-Secretary Robert Butz to arrange a meetingon the Free Press contract. He also told Butz that"the News had better be present or on a standbybasis at the meeting because the issues at the Newswould have to be settled or they'd be on strike al-so." President Hoffa and local Teamsters officalsmet with the Free Press on the afternoon of April13 and the morning of April 14; they met with theNews in the afternoon of April 14. This meetingwith the News was based on the Teamsters revisedproposals submitted on April 12 to the News,which contained the identical demands made on theFree Press as to the three "vital issues." The pend-ing issues were not settled at these meetings. At theclose of this meeting, according to Dorris, theNews' negotiator, the following conversation oc-curred between him and Hoffa:He [Hoffa] said he wanted to inform us ofa statement he had just given to the press, andradio. He said that he had informed them theythey were going to call a union meeting andpresent to this meeting the company's lastproposal. I corrected him that this was not thecompany's last proposal but it had been sub-mittedDecember 22nd and was still con-sidered the best offer at that time, we were stillwilling to continue negotiations. He replied ineffect regardless of whether it is the bestproposal-he paraphrased it-then this is yourfinal best offer and it is going to be submittedto the union.According toAssociationExecutive-SecretaryButz, the parties did not then set a date for a sub-sequent meeting.Teamster Local President O'Connor testified,withoutcontradiction, that at the conclusionof the April 14 meeting he and Dorris had discussedthe convening of a further meeting and that Dorrishad told O'Connor that he wanted to take up withmanagement the matters discussed at the meetingand that O'Connor should call him on the followingday (April 15) "in regards to setting up anothermeeting . . . if we felt it would be of benefit."O'Connor further testified that he called Dorrison April 15, and Dorris said he had not yet had achance to discuss the issues with management,but that O'Connor should call him back the follow-ing day. Finally, O'Connor testified, on April 162Between January 11 and March 22, the News requested meetings,but the Teamsters did not honor the requests,assertedly because theywere "too busy,"were "making progress"on the Free Press negotiations,and for other reasons. THE EVENING NEWS ASSOCIATION221Dorris told him he had discussed the matter withmanagement and "they couldn't see where therewould be any benefit in setting up a meeting atthat time."Negotiations were resumed on April 18 when ameeting was held at the offices of Detroit PoliceCommissioner Edwards. By the end of the meeting,which lasted 33 hours, Teamsters and the FreePress reached complete agreement on a new con-tract.The Teamsters and the News resolvedsome of their outstanding issues and agreedthat all issues not resolved then or by furtherdiscussion were to be submitted to arbitration. OnApril 19, Teamsters ended its strike against theFree Press and the News ended its lockout.The sole issue before the Board at this juncture iswhether Respondent Evening News' lockout of itsTeamsters unit employees from April 16 to 19,1962, violated Section 8(a)(1) and (3) of the Act.3UntilAmerican Ship,the Board regarded a bar-gaining lockout as presumptively orprima facieunlawful, essentially on the theory that a lockoutin effect punishes employees because their bar-gaining agent is seeking certain concessions andbenefits at the bargaining table. Employers, in theBoard's view, had no right to use the lockout asan offensive weapon, to foster their own bargainingproposals by putting this kind of economic pressureon the employees. On the other hand, the Boardregarded lockouts as legitimate which were de-fensivelymotivated,e.g.,N.L.R.B. v. TruckDriversLocalUnion No. 449 [Buffalo LinenSupplyCo.], 353 U.S. 87 (lockout by a multi-employer bargaining unit as a response to a whip-saw strike against one of its members);Interna-tionalShoe Co.,93NLRB 907 (to forestallrepetive disruptions of an integrated operationby quickie strikes);BettsCadillac-Olds,96NLRB 268 (to avert immobilization of cars broughtin for repair).There is no question but that the SupremeCourt'sAmerican Shipdecision has obliterated,as a matter of law, the line previously drawn bytheBoard between offensive and defensivelockouts.For the Supreme Court squarely heldinAmerican Shipthat an employer could lockout,afteran impasse in bargaining had beenreached, for the sole purpose of bringing economicpressure to bear on the union to accept the em-ployer's legitimate bargaining position.We can nolonger conclude, therefore, that a lockout is un-lawful solely because it is not defensive in nature.The Court's holding inAmerican Ship,itistrue, was explicitly stated to be a narrow one - theCourt in its own words was "concerned with .. .the use of atemporary layoff of employees solely asa means to bring economic pressure to bear in sup-port of the employer's bargaining position after animpasse has been reached. This is the only issue be-fore us and all that we decide." 380 U.S. at 308.But, although the holding was thus confined, thereasoning of the Court must obviously be taken intoaccount in deciding a case such as the instant one,even though it does not present the exact situationpresent inAmerican Ship.The Court stated that thetest of a lockout's legality, assuming no motive todiscourage union activity or to evade bargaining ex-ists, is whether the lockout "is inherently so preju-dicial to union interest and so devoid of significanteconomic justification" that no evidence of intentisnecessary. That test affords the basis for ourdetermination here.Applying these principles to the instant case isnot an easy task, particularly because the events oc-curred almost 5 years ago, at a time when theparties' positions were undoubtedly taken with re-gard to and influenced by the state of then extantBoard law.4 While we cannot turn back the clockand speculate now what Respondent's positionwould have been hadAmerican Shipalready beenon the books, fairness requires that we consider thisfactor in evaluating Respondent's then assertedreason for the lockout. We believe the facts of thiscase plainly warrant the conclusion that Respon-dent's lockout was preponderantly designed toforce the Union to accept the Company's bargain-ing proposals, and we so find. As shown by thefacts,supra,the parties had been bargaining for anextensive period of time before the lockout oc-curred, and only because of the Union's refusal tohonor the Company's request to meet was there anyhiatus in the bargaining negotiations. Furthermore.the Teamsters had taken a position on certain is-sues- and struck the Free Press over those is-sues- which the News was determined to resist.Indeed.Teamster President Hoffa told News'Negotiator Dorris that he considered the News'offer as its "last proposal" and "final best offer."Hoffa also told Association Executive-SecretaryButz, while arranging a meeting on the Free Presscontract, that "the News had better be present .. .because the issues at the News would have to besettled or they'd be on strike also." It is thusevident that, from the News' standpoint, the centralissuesdividing the parties were clearly identified,and Hoffa had threatened the News with a strike,statingalso that he regarded the Company'sproposal as a final offer. In these circumstances, weare satisfied that both parties viewed their negotia-tions as being deadlocked on key issues, and that3The Board found in its original decision in this case that the incidentalit believed that an impasse had been reached in its bargaining negotiationslayoffs of other employees during this period also violated Section 8(a)(1)with the Teamsters, and it wished to bring economic pressure to bear onand (3) of the Act In view of our decision herein, there is no occasion tothe Union, it would have been conceding a violation of the Act underconsider this aspect of the case.Board law4Thus, had Evening News locked out then for the stated purpose that 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDneither doubted that a work stoppage would berequired to break the deadlock.Also pertinent to our consideration of this case atthis stage is the impact of Respondent's agreementwith the Free Press to lock out its own employeesif the Union struck the Free Press, as well as thefact that the lockout itself had this stated purpose.The Board's earlier conclusion that Respondentviolated the Act was predicated on the reasoningthat a lockout could legally be utilized only as a de-fensive maneuver, and that the existence of a truemultiemployerunitwasa sine qua nonto its utiliza-tion by a nonstruck employer when the Unionstruck another employer. The Board rejected Re-spondent's asserted defense, which argued for anextension of theBuffalo Linenprinciple to cover asituationsuch as existed here, where the employersinvolved, although not technically engaged in mul-tiemployer bargaining, were the only two dailynewspapers in Detroit, were in direct competionwith each other, were bargaining with the sameUnion, and were faced with virtually identical bar-gainingdemands by that Union. Having rejectedtheBuffalo Linendefense. the Board thereuponviewed the situation as constituting a traditional of-fensive, and therefore unlawful, lockout under thenexisting decisions.American Ship,however, as we have pointed out,has changed the ground rules to some extent, sothat the inquiry does,not end by concluding that alockout is not wholly defensive in nature. Rather,as the Supreme Court stated, the test of a lockout'slegality, assuming no motive to discourage unionactivity or to evade bargaining exists. is whether thelockout "is inherently so prejudicialto union in-terest and so devoid of significant economic justifi-cation" that no evidence of intent is necessary.We are convinced that the circumstances of thiscaseshow both a significant economic justificationfor the lockout, and a lack of conduct significantlyprejudicial to union (or employee) interests. Here,Respondent News had bargained for many monthswith the Union, and the parties were deadlocked onsignificant issues.Apart from the interest of theNews in supporting the Free Press, the News, likethe Free Press, was engaged in bargaining at thesame time, with its contract having expired on thesame date, and with the key demands of the Unionbeing pressed upon each employer simultaneously.The Union had suspended negotiations with theNews, and Teamster President Hoffa had explicitlythreatened a strike against the News, armed at thetime with a strike authorization by the Teamstersmembership against both papers. The interest of theNews in using economic pressure to implement itsown bargaining was thus grounded upon a very real,direct, and immediate bargaining motivation in itsown behalf.Our determination is based on the facts of thiscase and is not meant to suggest either that all sup-portive lockouts are lawful, or that all lockoutswhich are intended to pressure a union into accept-ing an employer's legitimate proposals are neces-sarily lawful. Rather, the legality of any lockoutmust be determined with regard to the criteria laiddown by the Supreme Court.American Shipcautions against the promulgation of any hard andfast rule for determining whether a particularlockout is lawful; it does not insulate all lockoutsfrom illegality solely because no "bad" motive ex-ists.We conclude, for the reasons indicated, thatthe complaint in this case should be dismissed.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.MEMBER ZAGORIA concurring:I concur in the results.MEMBER BROWN,dissenting:In my view of the facts, this case involves a situa-tionwhere the Union was engaging in contem-poraneous but separate contract negotiations withthe Free Press and Respondent Evening News,each publisher's employees constituting a separateunit.Unknown to the Union, the Detroit Newsagreed that it would lock out its employees in sup-port of the Free Press if the Free Press were struckby the Union for refusing to yield on three specificunion demands in which the News was particularlyinterested. The Union did strike the Free Press, andthe News thereupon locked out its employees pur-suant to the supportive lockout arrangement. At thetime of the lockout there was no bargainingimpassebetween the Union and the News.Iwould reaffirm the Board's originalconclusionin this case5 that, by locking out its employees,Respondent violated Section 8(a)(1) and (3) of theAct. As the case involves two separate units ratherthan a multiemployerunit,Buffalo Linensisnomore applicable now than when the matter was firstbefore us. Nor, in my judgment, does the SupremeCourt's superveningAmerican Shipdecision'require otherwise. Quoting the Board's own lan-guage from another case, the opinion of the CourtinAmerican Shipsets forth the then Board law tobe that "absent special circumstances, an employermay not during bargaining negotiations eitherthreaten to lock out or lock out his employees in aid5 145 NLRB 996.6N.L R.B.v.Truck Drivers Local Union No. 449, InternationalBrotherhoodof Teamsters, Chauffeurs,Warehousemenand Helpers ofAmerica,A.F.L,353 U.S. 87.7American Ship BuildingCo. v. N LR.B.,380 U.S 300. THE EVENING NEWS ASSOCIATIONof his bargaining position. Such conduct the Boardhasheldpresumptivelyinfringesuponcollective-bargaining rights of employees in viola-tion of Section 8(a)(1), and the lockout, with its con-sequent layoff, amounts to a discrimination withinthe meaning of Section 8(a)(3)" (380 U.S. at 306).Then after describing some of the special circum-stances wherein the Board exempted certain classesof lockouts from proscription, the Court began itsanalysis with the following statement of the preciseissue presented inAmerican Ship:"What we arehere concerned with is the use of a temporary layoffof employees solely as a means to bring economicpressure to bear in support of the employer's bar-gaining position, after an impasse has been reached.This is the only issue before us, and all that we de-cide"[Emphasis supplied.] (380 U.S. at 308). TheCourt stated in concluding its opinion that "we hold223that an employer violates neither § 8(a)(1) nor §8(a)(3)when, after a bargaining impasse has beenreached, he temporarily shuts down his plant andlays off his employees for the sole purpose of bring-ing economic pressure to bear in support of hislegitimate bargaining position" (380 U.S. at 318).Since the Court has thus meticulously limited itsdecision to postimpasse lockouts, I perceive nojustification for the Board now to extend such hold-ing to absolve an employer who locked out his em-ployees, not because of a bargaining impasse con-cerning his own employees, but to assist anotheremployer in a labor dispute respecting terms andconditions of employment of the other employer'semployees in their own separate unit.Accordingly, I would find that Respondent hasviolated Section 8(a)(1) and (3) of the Act.